IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-11032
                         Summary Calendar



                        ARTHUR F. WEPPNER,

                                              Petitioner-Appellant,


                              versus

                        U.S. PAROLE COMM’N,

                                              Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:95-CV-546-A)
                        - - - - - - - - - -
                            July 1, 1996
Before JOHNSON, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

     Arthur F. Weppner appeals the denial of his petition for

habeas corpus relief pursuant to 28 U.S.C. § 2241.     Weppner

contends: that mandatory releasees are different from parolees

for purposes of revocation of “street time”; that the Parole

Commission may not forfeit “street time” earned by a mandatory

releasee; that the Parole Commission impermissibly lengthened his

sentence in violation of Article III of the Constitution when it

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-11032
                              - 2 -

forfeited his “street time”; and that his Missouri careless-

driving offense was not the type of offense on which the Parole

Commission could base the revocation of “street time.”

     We have reviewed the record and the briefs of the parties

and we find no reversible error regarding whether the Parole

Commission could forfeit a mandatory releasee’s “street time.”

Accordingly, we affirm the judgment on those contentions

essentially for the reasons provided by the district court.       See

Weppner v. USPC, No. 4:95-CV-546-A (N.D. Tex. Sep. 28, 1995).

     We review Weppner’s contentions, raised for the first time

on appeal, that the Parole Commission violated Article III and

that his offense was not the type allowing for forfeiture of his

“street time” for plain error.   See Highlands Ins. Co. v.

National Union Fire Ins. Co., 27 F.3d 1027, 1032 (5th Cir. 1994),

cert. denied, 115 S. Ct. 903 (1995).     The Commission did not

extend Weppner’s sentence; rather, the Commission forfeited his

street time, as it was entitled to do.     Munguia v. USPC, 871 F.2d

517, 521 (5th Cir.), cert. denied, 493 U.S. 856 (1989).

Weppner’s admission that his careless-driving offense carried a

maximum 90-day jail term dooms his contention that his offense

was not of the type allowing for forfeiture.    The statutory

scheme contemplates forfeiture of street time for any offense

punishable by imprisonment.   Id.

     AFFIRMED.